Title: To George Washington from Charles-François, vicomte Du Buysson des Aix, 16 January 1781
From: Du Buysson des Aix, Charles-François, vicomte
To: Washington, George


                        
                            Sir,
                            Philada Jany 16th 1781
                        
                        I just learned by a letter from France, that in consideration of a Certificate and a letter to General Lincoln
                            which your Excellency honored me with in April last, a Copy of which I forwarded to France, I have been rewarded with a
                            Commission of Colonel in the Service of the French West Indies, being intirely indebted to you for this Favor, I beg you
                            will except my warmest Thanks, I have requested the Marquiss to Joyn me in the Same, and at the Same time to mention to
                            you how prejudicial my present Captivity must be, to my Advancement, but being exchanged and going immediately to France
                            with marks of Esteem given to me by the State of No. Carolina, in consideration of the great Value and Esteem that State
                            had for my late good and worthy Friend Baron de kalb, I might have a right of Further advancement, which would utterly be
                            lost if I should continue here any length of time.
                        I beg a Thousand Apologies for thus my troubling you so Often, but as I am sensible of your Goodness of Heart
                            to relieve the distressed induces me. I have the honor to be with the highest Respects Sir your most Obedient &
                            very humble Servant
                        
                            Le Ch. Dubuysson
                        
                    